Title: Editorial Note
From: 
To: 


            Having learned through the newspapers of the British destruction on 24 Aug. 1814 of the 3,000-volume Library of Congress, Jefferson quickly decided to offer his large personal library as a replacement. On 21 Sept. he sent his proposal and a manuscript catalogue to his old friend Samuel H. Smith, federal commissioner of the revenue and former publisher of the Washington National Intelligencer, requesting that both be submitted to Congress for its consideration. While agreeing to accept any legislative valuation and payment plan, Jefferson specified that his library must be purchased in its entirety or not at all. Smith forwarded Jefferson’s letter to Senator Robert H. Goldsborough, chair of the congressional Joint Library Committee, on 3 Oct. Four days later Goldsborough introduced a joint resolution authorizing the committee to negotiate with Jefferson for the purchase of his library. The Senate passed the resolution on 10 Oct. The House of Representatives added its approval nine days later with an amendment, to which the Senate consented on 20 Oct. 1814, that Congress retain the right to approve or reject the final contract. At Smith’s prompting, on 29 Oct. Jefferson asked the Georgetown bookseller Joseph Milligan “to take the trouble of actually counting the numbers of every page of the Catalogue, distinguishing separately the folios, 4tos 8vos and 12mos so as to inform him Smith how many there are of each format, which would enable him to set a value on the whole.” The formula ultimately settled on was $10 per folio, $6 per quarto, $3 per octavo, and $1 per duodecimo volume. The Library Committee having accordingly received from Smith the “precise terms of sale” for Jefferson’s library—6,487 volumes for $23,950, with deductions to be made if the actual count fell below the number of books recorded in the catalogue—Goldsborough presented the Library Bill to the Senate on 28 Nov. It passed in the upper chamber on 3 Dec. 1814 and won approval on 26 Jan. 1815 in the House. On 30 Jan. 1815 President James Madison signed  into law “An Act to authorize the purchase of the library of Thomas Jefferson, late President of the United States.”
            Congressional support for the bill was, however, far from unanimous. In the House of Representatives, in particular, Federalists strongly opposed the sale. Their “objections to the purchase were generally its extent, the cost of the purchase, the nature of the selection, embracing too many works in foreign languages, some of too philosophical a character, and some otherwise objectionable.” Federalist legislators Cyrus King and Timothy Pickering each offered amendments under which Congress would buy only the most suitable portions of Jefferson’s library. Motions to postpone the vote in the House failed on  26 Jan. 1815 by only six and seven votes. King’s proposition that the Library Committee be “authorized and directed to select therefrom, all such books, as, in their opinion, are not useful or necessary for Congress, and to cause the same to be sold, and the proceeds thereof invested in other books for the use of Congress” fell short on the same day. Although the bill did pass, it was no landslide. Seventy-one members, some 47 percent of those voting in the  House, opposed the purchase.
             While preparing his library for shipment to Washington the following spring, Jefferson counted 6,707 volumes in his possession, 220 more than had been reported to Congress. Although this presumably entitled him to an additional $1,172.50, he neither retained the surplus books nor demanded extra funds from Congress. Jefferson did successfully lobby to have Milligan come to Monticello to assist him in filling the spaces between the books and shelves with scrap paper, wrapping the best bindings, inserting slips between the books, and “with the catalogue in his hand, checking to see that every book is on the shelves.” Ten wagons filled with Jefferson’s nailed-up book presses left Monticello beginning in the middle of April, with the last one departing on 8 May 1815. They all arrived safely in Washington after a weeklong journey and were set up in Blodget’s Hotel, the nation’s temporary capitol.
            Jefferson used the funds from the sale to reduce his sizable debts, paying what he owed to Tadeusz Kosciuszko, William Short, and others. However, he found himself unable to restrain what he called in 1818 his “canine appetite for reading” and almost immediately began buying replacements. During the eleven years left to him he acquired—and presumably read or perused—about 1,600 volumes.
             On the day the last of his books left Monticello, Jefferson wistfully  remarked that “an interesting treasure is added to Washington, D.C., now become the depository of unquestionably the choicest collection of books in the US. and I hope it will not be without some general effect on the literature of our country.” In both regards Jefferson proved to be correct. Although approximately two-thirds of his library was consumed by fire in 1851, the surviving 2,465 volumes are now among the Library of Congress’s most prized possessions. Moreover, beginning in 1998 a diligent effort to reconstruct the original library has replaced most of the editions lost in that conflagration or in other ways. Even more important, the acquisition of Jefferson’s wide-ranging collection made clear that the Library of Congress would not long remain solely a reference tool for a handful of legislators, but would grow over time into a great national institution seeking to encompass all of human knowledge (ASP, Misc., 2:246, 253; JSJournal of the Senate of the United States, 5:533–4, 538, 539, 561–2, 565 [7, 10, 20, 21 Oct., 28 Nov., 3 Dec. 1814]; JHR, 9:479, 482–3, 486, 689–91 [17, 18, 19,  21 Oct. 1814, 26 Jan. 1815]; Annals, 13th Cong., 3d sess., 398, 1105 [17 Oct. 1814, 26 Jan. 1815]; U.S. Statutes at Large, 3:195; Smith to TJ, 21 Oct. 1814, 30 Jan. 1815; TJ to Milligan, 29 Oct. 1814, 27 Feb. 1815;  TJ to Smith, 29 Oct. 1814, 27 Feb., 8 May 1815; Milligan to TJ, 16 Nov. 1814, 31 July 1815; TJ to Madison, 23 Mar. 1815; TJ to Alexander J. Dallas, 18 Apr. 1815; TJ to John Adams, 17 May 1818; Douglas L. Wilson, Jefferson’s Books [1996], 12–5, 47, 51; Malone, Jefferson, 6:172–8, 181).
          